 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       MAXILL INC., an Ohio corporation,
 6
                             Plaintiff,
 7
           v.
 8
                                                      C17-1825 TSZ
       LOOPS, LLC; and LOOPS                          (consolidated with C18-1026 TSZ)
 9     FLEXBRUSH, LLC,

10                           Defendants.

11     LOOPS, L.L.C.; and LOOPS
       FLEXBRUSH, L.L.C.,
12
                             Plaintiffs,
13                                                    MINUTE ORDER
           v.
14
       MAXILL INC., a Canadian corporation,
15
                             Defendant.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18          (1)    The motion for sanctions and injunctive relief, docket no. 65, brought by
     Maxill-Canada and Maxill-Ohio (collectively, “Maxill”), is DENIED. Maxill’s attorney
19   has admitted that the disclosed list of Maxill’s customers was “inadvertently” not marked
     as “Confidential - Attorneys Eyes Only,” see Ex. C to Kakar Decl. (docket no. 66-3), and
20   Maxill has not demonstrated that the opposing parties or counsel violated the Stipulated
     Protective Order, docket no. 25, or the Minute Order entered May 3, 2019, docket no. 40.
21   Maxill having now clarified that its customer list should be treated as “Confidential -
     Attorneys Eyes Only,” all parties and lawyers in this matter shall proceed accordingly.
22   The Court declines to award attorney’s fees or costs to either side.

23

     MINUTE ORDER - 1
 1         (2)   The motion to amend, docket no. 72, brought by Loops, L.L.C. and Loops
   Flexbrush, L.L.C. (“Loops”), is DENIED. If Loops wishes to pursue claims relating to
 2 United States Patent No. 10,334,940, it may commence a new action and pay the required
   filing fee.
 3
           (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 19th day of August, 2019.

 6                                                 William M. McCool
                                                   Clerk
 7
                                                   s/Karen Dews
 8                                                 Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
